Oo Co “Ss DH A HB WH WV

10°

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 1 of 23

THE HONORABLE JUDGE BENJAMIN SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT TACOMA
JO ANNA LANG, personal representative )
of the estate of DICK LANG, Wife and )
Husband, adoptive parents of C.L., ) Case No.: 3:20-cv-05057
a minor child, and R.L., a minor child, )
JO ANNA LANG, guardian ad litem, for )
CLL. and R.L., )
)
Plaintiffs, ) PLAINTIFFS'
RESPONSE TO CITY
OF VANCOUVER
PLAINTIFF
)
)
)
) PLAINTIFFS’ CROSS
MOTION FOR
JUDGMENT ON
v. ) THE PLEADINGS
)
STATE OF WASHINGTON, ) NOTICE ON MOTION
DEPARTMENT OF SOCIAL AND ) CALENDAR:
HEALTH SERVICES (DSHS), CHILD )
August 4, 2020
PROTECTIVE SERVICES (CPS), et al., )
)
Defendants. )
)
Plaintiff's Motion for Judgment on the Pleadings - 1 Kevin L, Johnson, P.S., Attorney at Law

Westside Business Plaza

1401 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 753-3066

(360) 705-9377

 
Oo oo ST DBD HF FP WwW W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 2 of 23

INTRODUCTION

Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the
Plaintiffs in this action, by Kevin L. Johnson, their attorney, move the Court for
judgment on the pleadings in their favor and against the Defendant City of
Vancouver, on the ground that it appears from the face of the pleadings that the
Plaintiffs are entitled to a judgment awarding them the relief claimed in their
complaint, based on the pleadings and all other papers and records of this action.

Among the Defendants named in this action is the City of Vancouver,
Washington, whose police officers played a key role in the violation of the
Plaintiffs’ rights under federal and state law. As alleged in the First Amended
Complaint, which is incorporated here by reference, the violations of the Plaintiffs’
rights were caused by a custom or policy of the City of Vancouver.

In keeping with Monell v. Department of Social Services of New York, 436
U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), and its progeny, the Ninth
Circuit has ruled that a district court did not abuse its discretion by denying a
county's motion to set aside a Monell verdict finding a supervising social worker,
who ordered children removed from the parents' home without a warrant, liable for
violation of the parents' Fourth Amendment rights, and a county liable for failing
to adequately train its social workers, since social workers would not have
removed children from home unless supervisor ordered them to do so. Lewis v.

County of San Diego, 798 F. App'x 58 (9th Cir, 2019) (unpublished opinion; not

Plaintiff's Motion for Judgment on the Pleadings - 2 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
rh

Oo OF Ss DD wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 3 of 23

binding precedent, but may be cited, pursuant to Ninth Circuit Rule 36-3(b),
because date of opinion is after January 1, 2007). See also J.B. v. Washington
County, 127 F.3d 919 (10th Cir. 1997) (county sheriff's decision to remove home-
schooled child from her home to obtain interview with child outside of her parents’
presence during investigation of suspected child abuse was “policy, procedure or
custom” of county, as required to support parent's civil rights claim); D.C. by &
through Cabelka y. County of San Diego, No. 18-CV-13-WQH-MSB, 2020 WL
1674583 (S.D. Cal. Apr. 6, 2020) (foster mother sufficiently alleged that county
had policy or custom that caused alleged violations of Adoption Assistance and
Child Welfare Act, as required to state § 1983 municipal liability claim against
county based on violation of Act's provisions requiring case review system to
ensure that child's health and education record was supplied to foster parent and
that there was case plan for assuring that services were provided to child and foster
parents; allegations included that county had several policies, customs, or practices
that caused violations of foster mother's federal rights, including misrepresenting
foster children's history in order to attain placement); B.S. v. Somerset County, 704
F.3d 250 (3d Cir. 2013) (county was accountable under § 1983 to mother where
county had a custom of removing children from a parent's home when abuse is
suspected without conducting a prompt post-removal hearing if another parent
could take custody); Gedrich v. Fairfax Cty. Dep't of Family Servs., 282. F. Supp.
2d 439 (E.D. Va. 2003) (municipal policies or customs could have proximately
caused alleged constitutional violations connected with removal of child from her

home, as required for municipality to be liable under § 1983, inasmuch as alleged
Plaintiff's Motion for Judgment on the Pleadings -3 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza
1401 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 753-3066
(360) 705-9377

 
oO cf SF OH WU FF Be NMR

tw BB BRO OD OND ORR ee es

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 4 of 23

policy of severing contact between children and families, or failure to properly
train county employees, could have caused county child protective services worker
to institute “no parental contact” restriction); People United for Children, Inc. v.
City of New York, 108 F. Supp. 2d 275 (S.D.N.Y. 2000) (city could be held liable
under § 1983 for deprivations of constitutional rights of parents and guardians
whose children were removed from their homes as result of city's purported policy
of resolving ambiguities in child abuse investigations in favor of finding that abuse
had occurred), -

Under the same reasoning as was applied in Lewis and the above-cited
cases, the City of Vancouver has liability for the unlawful actions committed by its
employees that resulted in the deprivation of the Plaintiffs’ rights, which are

discussed infra.

ARGUMENT

I, STANDARDS FOR MOTION FOR JUDGMENT ON THE
PLEADINGS

Judgment on the pleadings under Rule 12(c) is properly granted when,
taking all the allegations in the pleadings as true, the moving party is entitled to
judgment as a matter of law. Rose v. Chase Bank USA, N.A., 513 F.3d 1032 (9th
Cir. 2008).

In deciding a motion for judgment on the pleadings filed by a plaintiff, the
court considers allegations of fact admitted or not controverted in the pleadings, so

that only questions of law remain to be decided by the district court. Swepi, LP v.

Plaintiffs Motion for Judgment on the Pleadings - 4 - Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo ff. S41 DR A Se WH Ne

Wo BR BD BD OR OND OND OR ON sea St
Ss eBRA RR PRP SB SF S&F Ce A aA RBH SK

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 5 of 23

Mora County, N.M., 81 F. Supp. 3d 1075 (D.N.M. 2015).

II. THE DEFENDANTS, INCLUDING THE CITY OF VANCOUVER,
VIOLATED THE FOURTH AMENDMENT RIGHTS OF THE
PLAINTIFFS
The Fourth Amendment protection against unreasonable searches and seizures is

applicable here to the unwarranted removal of C.L. and R.L. from their home, where they

lived with their adoptive parents, Dick Lang and Jo Anna Lang (together, the "Langs"),
and to the unwarranted removal of property from the home.

A mother and her minor daughter pleaded a plausible claim under § 1983 against a|
state child protective services case worker for violation of their constitutional rights to
familial association by alleging that the case worker detained the daughter at a hospital,
had hospital staff inform the mother that she could not have contact with her daughter or
take her home, issued a temporary custody notice, and transported the daughter strapped
to a gurney by ambulance to a residential mental health facility, where she was held
without the mother's consent or a court order, Keates v, Koile, 883 F.3d 1228 (th Cir,

2018). As in the instant case, the claim in Keates was that the case worker did not

undertake a reasonable investigation as to whether the daughter was in imminent danger

due to her mother's presence, nor attempt to corroborate an alleged call from "someone"
at the hospital that the daughter had attempted suicide after the mother and daughter
denied that there had been any such attempt or that she was actively suicidal. The

allegations were that the case worker had sufficient time to obtain a warrant but failed to

do so and that there was no basis for preventing the mother from having contact with her

Plaintiffs Motion for Judgment on the Pleadings - 5 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo co ~1T HB HF FP WH Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 6 of 23

daughter.

In like manner, in the instant case, there was ample time for the Defendants to
seek and obtain, if they could, a warrant, but the Defendants failed to do so, without good
cause. The Defendant social workers for the State of Washington and the City of
Vancouver police officers had no warrant but nonetheless appeared at the Langs' home on
multiple occasions and ultimately caused their children to be removed from the home for
425 days, without good cause.

The Ninth Circuit in Keates also stated that the claims of children who are taken
into state custody, as distinct from parents, are analyzed under the Fourth Amendment
right to be free from unreasonable seizures rather than under the Fourteenth Amendment
right to familial association. /d. at 1236 (citing Kirkpatrick v. County of Washoe, 792
F.3d 1184, 1189 (9th Cir. 2015), on reh'g en banc, 843 F.3d 784 (9th Cir. 2016)). Despite
the different constitutional source of the right, the Ninth Circuit has held that "the same
legal standard applies in evaluating Fourth and Fourteenth Amendment claims for the
removal of children." Wallis v. Spencer, 202 F.3d 1126, 1137 n.8 (9th Cir. 1999).

As found by the court in Mikich v. City & County of San Francisco, 612 F. App'x|
443 (9th Cir. 2015) (citable unpublished opinion), no reasonable social worker would
have believed it was lawful to remove the parents’ infant daughter from their care
without first obtaining a warrant, and, therefore, county social workers were not entitled
to qualified immunity in the parents’ § 1983 action for violation of their Fourth

Amendment rights, where it was clearly established law that, in order for a warrantless

Plaintiff's Motion for Judgment on the Pleadings - 6 Kevin L, Johnson, P.8., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 7035-9377

 
Oo OF “SD OF FP WwW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 7 of 23

removal based on exigent circumstances to be lawful, a social worker must have
reasonable cause to believe that the child is likely to experience serious bodily harm in
the time that would have been required to obtain a warrant. The infant in Mikich was
not in Imminent danger until released from the hospital following her birth, and the
decision to remove the infant was made over 24 hours before her discharge, giving
social workers time to obtain a warrant before the infant's discharge. Here, there was no
reasonable cause to believe that C.L. or R.L. were in imminent danger such that there
was no time to obtain a warrant.

In Franet v. County of Alameda Social Services Agency, 291 F. App'x 32 (9th Cir.
2008) (citable unpublished opinion), compensatory damages of $170,000 were justified
in a mother’s § 1983 action against a social worker for her warrantless removal of the
children from the mother's home, The social worker believed the children's custody-
sharing father was sexually molesting a daughter, At the time of removal, the children
were not due to return to the father's custody for several days, the mother had a medical
appointment for the daughter scheduled for the afternoon of the removal, the social
worker admitted she had time to obtain a warrant, and nothing suggested that the father
had abused the son. Reversing the district court's decision to grant the county judgment as
a matter of law, the court in Franet also found that the issues of whether the county had
an unconstitutional policy of removing children from their homes without warrants in the
absence of emergency circumstances, or whether the county had failed to train its social

workers on what constituted an emergency, were questions for the jury.

Plaintiff's Motion for Judgment on the Pleadings - 7 Kevin L. Johnson, P.S., Attotney at Law
Westside Business Plaza

1401 Harrison Ave,, Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
sO 06CcOlUlUC DOO OO

wi kh bk NM BF BD RD ODD ORDO
2 BRA RR RE BRR FF SF Ce A aA BE oH ee Ss

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 8 of 23

In another case, it was found that a reasonable social worker would have
understood that children who were alert and active, despite their apparent malnutrition
and one child's bottle rot, did not face the imminent risk of bodily injury required under
clearly established law for the children to be removed from the parents' home without a
warrant, and, therefore, the county social worker who removed the children from the
home without a warrant was not entitled to qualified immunity from § 1983 liability for
the resulting due process and Fourth Amendment violations. Rogers vy. County of San
Joaquin, 487 F.3d 1288 (9th Cir. 2007). In Rogers, the exigent circumstances required
under the Fourth Amendment and due process principles for a social worker to remove
the children from the home without a warrant did not exist. In the instant case, the same
conclusion is required as there was much less, if any, factual support for any conclusion
that the children were in imminent danger.

In Fredenburg v. County of Santa Clara, 407 F. App'x 114 (9th Cir. 2010) (citable
unpublished opinion), a police officer had reasonable cause to remove the children from the —
mother, but he failed to determine or even consider whether the father posed a threat to the
children before removing the children from the father and placing them with a social worker.
This precluded the officer's claim for qualified immunity. Fredenburg illustrates that separate
determinations must be made as to each parent on the issue of reasonable cause to remove
the children. In this case, there was no such just cause as to either of the Langs.

In Greene v. Camreta, 588 F.3d 1011 (9th Cir. 2009), vacated in part concerning

Fourth Amendment claim on mootness grounds, 563 U.S. 692, 131 S. Ct. 2020, 179 L.

Plaintiffs Motion for Judgment on the Pleadings - 8 . Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo oOo ~DT DB Ww FSP WH Bw Fe

WwW PB NH Bw Bw KH ND NR DD RO ORDO RE
o> SO co ~~ DR Gr BR We NH SKY Oo LC Se IT DB A FE YS NY FS OS

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 9 of 23

Ed. 2d 1118 (2011), and 661 F.3d 1201 (9th Cir. 2011), a two-hour interview of a minor
at school by a case worker was found to be a "seizure" for Fourth Amendment purposes,
In addition, the exigent circumstances exception to the Fourth Amendment warrant
requirement did not apply to the seizure of the child by the protective services caseworker
and a deputy sheriff where they waited three days to detain and interrogate the child aftey
receiving an initial report from a state agency and then returned the child to her parents
custody after the allegedly incriminating interview. /d. at 1030.

As is true of the instant case, in Greene, law enforcement personnel and purposes
were too deeply involved in the seizure and interrogation conducted by a child protective
services caseworker of the child, who was a suspected abuse victim, to permit application off
the "special needs" doctrine to suspend the Fourth Amendment's warrant or probable cause
requirements. Police were conducting an ongoing investigation of allegations of child sexual
abuse against the child's father, the caseworker had requested that a deputy sheriff, who was
a uniformed officer carrying a visible firearm, accompany him to the interview, which might
have "facilitated" the interview, and under state law, child protective services investigations
were intimately intertwined with law enforcement. Jd. at 1027-28.

A warrantless entry into an arrestee's home did not come within the emergency
exception to the warrant requirement in Walker vy. King County, 376 F. App’x 704 (9th Cir]
2010) (citable unpublished opinion), and, thus, county officers were not entitled to
qualified immunity from suit in an action against them based on unreasonable search and

arrest. The officers were acting in response to an allegation of child abuse to determine

Plaintifft’s Motion for Judgment on the Pleadings - 9 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo © JN DB we HBP WH WNW

19
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 10 of 23

whether the arrestee was a felon in possession of a firearm. As found by the federal district
court, which decision was affirmed by the Ninth Circuit, the officers arrived at the
arrestee's home to investigate the allegations three days after the allegations were reported
to child protective services and over 20 hours after a detective was informed of the
accusations. No attempt was made to obtain a warrant even though there was ample time,
child protective services had designated the referral only as a "moderate risk," and when
the detective approached the house, she saw the child watching television and could seq
that he was fine. Walker v. King County, 630 F. Supp. 2d 1285, 1291 (W.D. Wash. 2009).

As for the personal property in the instant case that was taken by the Defendants
from the Langs’ home, ordinarily, seizure of personal property is per se unreasonable
within the meaning of the Fourth Amendment unless it is accomplished pursuant to a
judicial warrant that is issued upon probable cause and it particularly describes the items
to be seized. United States v. Place, 462 U.S. 696, 103 S. Ct. 2637, 77 L. Ed. 2d 110
(1983). In Place, agents made a "seizure" of a traveler's luggage for purposes of the
Fourth Amendment when, following his refusal to consent to a search, one of the
government agents told the traveler that he was going to take the luggage to a federal
judge to secure the issuance of a search warrant. The 90-minute detention of the luggage
was sufficient in itself to render the seizure unreasonable. See also State v. York, 11
Wash. App. 137, 521 P.2d 950 (1974) (where police officers received from motel owney
and his wife an expression of their suspicion that the various items of personal property

contained in defendant's motel room were stolen property and they produced no evidence

Plaintiff’s Motion for Judgment on the Pleadings - 10 Kevin L, Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo co “I DP A HP Ww hb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 11 of 23

of known criminal activity, officer acted illegally in searching room and seizing property

without a warrant).

Il. THE DEFENDANTS, INCLUDING THE CITY OF VANCOUVER,
VIOLATED THE SUBSTANTIVE DUE PROCESS RIGHTS OF THE
PLAINTIFFS

A parent has a fundamental liberty interest in companionship with his or her child,
and a state may not interfere with this liberty interest. The violation of the right to family
integrity is subject to remedy under § 1983. Rosenbaum v. Washoe County, 663 F.3d
1071 (9th Cir. 2011), Unwarranted state interference with the relationship between a
parent and a child violates substantive due process.

As stated in RCW 26.33.260(1), upon the entry of a decree of adoption, "[t[he
adoptee shall be, to all intents and purposes, and for ali legal incidents, the child, legal
heir, and lawful issue of the adoptive parent, entitled to all rights and privileges,
including the right of inheritance and the right to take under testamentary disposition, and
subject to all the obligations of a natural child of the adoptive parent."

Because parents’ fundamental right in the care, custody, and management of thei
child is protected as a matter of substantive due process under the Fourteenth
Amendment, any state interference with the right of parenting must be subjected to strict
scrutiny and is justified only if the state can show that it has a compelling interest and
that such interference is narrowly drawn to meet only the compelling state interest
involved. in re Welfare of H.Q., 182 Wash. App. 541, 330 P.3d 195 (2014).

Moreover, the standard for deprivation of familial companionship in violation of

Plaintiff's Motion for Judgment on the Pleadings - 11 Kevin L, Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
A Se wh Oh

Oo 868 sD

10
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 12 of 23

the Fourteenth Amendment is unwarranted interference, not the more demanding
standard requiring conduct that shocks the conscience. Crowe v. County of San Diego,
608 F.3d 406 (9th Cir. 2010) (genuine issue of material fact as to whether placement of
juveniles in protective custody following the murder of their sister was warranted under
California law precluded summary judgment on claim by juveniles’ parents that such
placement denied them their Fourteenth Amendment rights to familial companionship).
This is a critical distinction, as in the instant case, the Plaintiffs can show unwarranted
interference with their familial relationships, regardless of whether or not that
interference can be described as shocking to the conscience.

In Mabe v. San Bernardino County, 237 F.3d 1101 (9th Cir. 2001), material issues
of fact existed as to whether a child faced an immediate threat of serious physical injury
when she was removed from her mother's home without a warrant and, thus, whether a
reasonable social worker could have believed that such removal was lawful. Government
officials are required to obtain prior judicial authorization before intruding on a parent's
custody of her child unless they possess information at the time of the seizure that
establishes reasonable cause to believe that the child is in imminent danger of serious}
bodily injury and that the scope of the intrusion is reasonably necessary to avert that
specific injury. /d. at 1106 (citing Wallis, 202 F.3d 1126 (material fact issues existed as to
whether information in possession of police officers, including institutionalized mental
patient's statement that the father was planning to ritually sacrifice his son to Satan, gave
officers reasonable cause to believe that son and daughter faced immediate threat of
serious physical injury or death, thus precluding summary judgment in parents’ and

children's action against city; the parents alleged that removal of children without a court
Plaintiff's Motion for Judgment on the Pleadings - 12 Kevin L, Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
0. co ~~“ A wm FB WwW Bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 13 of 23

order interfered with their right of family association and right against unreasonable
search and seizure, and material fact issues existed as to whether police officers’ action of
removing children from their mother and detaining them for more than two months
exceeded permissible scope of action necessary to protect them from alleged immediate
threat)).

In Anderson-Francois v. County of Sonoma, 415 F. App'x 6 (9th Cir. 2011)
(unpublished opinion; not binding precedent, but may be cited, pursuant to Ninth Circuit
Rule 36-3(b)), a county social worker was not entitled to qualified immunity from
liability for her alleged conduct in providing input into the decision to effect a warrantless
removal of foster children from the foster parent's home, in the foster parent's § 1983
claim. As the primary investigator, the social worker allegedly knew that the evidence of
abuse was contradicted and that the most recent instance of confirmed abuse was several
months prior to the removal date. The same result obtained for a police detective
defendant in that case.

Qualified immunity did not apply to shield a social worker from a father's § 1983
claim alleging interference with his Fourteenth Amendment right to familial association
where the social worker removed the father's child from the family home over the father's
express objection without a warrant and without an imminent risk of serious bodily harm,
such that if the father's cognizable evidence was believed, the social worker violated the
father's clearly established rights and no objective social worker could have believed that
her conduct was lawful. Bhatti v. County of Sacramenio, 281 F. App'x 764 (9th Cir)

2008) (citable unpublished opinion), The same result is required here.

Plaintiffs Motion for Judgment on the Pleadings - 13 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
oO -S SI DH RU UlUWDULULULDN DO

WwW bb MM Pp PF Ne ND RD DR BR BRO OR ee
Oo oOo co ~4Y~ DR A F&F WH WH KF DBD Oo mM HQ DR AH BP WS NY DBD

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 14 of 23

IV. THE DEFENDANTS, INCLUDING THE CITY OF VANCOUVER,
VIOLATED THE PROCEDURAL DUE PROCESS RIGHTS OF THE
PLAINTIFFS

The right to live with and not be separated from one's immediate family is a right
that ranks high among the interests of the individual and cannot be taken away without
procedural due process. Ching v. Mayorkas, 725 F.3d 1149 (9th Cir. 2013). Parents have
a procedural due process claim when, as occurred here, a state official removes a child
from the parents without their consent and without a court order unless the information at
the time of the seizure, after reasonable investigation, establishes reasonable cause to
believe that the child is in imminent danger of serious bodily injury, and the scope,
degree, and duration of the intrusion are reasonably necessary to avert the specific injury
at issue. Chen v, D'Amico, 428 F. Supp. 3d 483 (W.D. Wash. 2019), on reconsideration
in part, No. C16-1877JLR, 2020 WL 363354 (W.D. Wash. Jan. 22, 2020).

To accord with procedural due process, parents of a child removed on an
emergency basis must be given notice of a post-deprivation hearing. Mueller v. Auker
576 F.3d 979 (9th Cir. 2009). In addition, parents generally have a procedural due
process right to a judicial hearing if the state seeks to compel their minor child to undergo
a medical treatment over their objection. /d. at 995. These and other procedural safeguards
were not provided for the Langs when their children were taken from their home.

A county social worker's alleged action of referring a four-year-old child for a
medical sexual abuse examination without obtaining parental consent or a court order and
absent an urgent medical condition or risk of losing evidence, if proven, violated the

father's and the child's Fourteenth Amendment rights to family association and procedural
Plaintiffs Motion for Judgment on the Pleadings - 14 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza
1401 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 753-3066
(360) 705-9377

 
bo

Oo co ~~ HD WH ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 15 of 23

due process in the case of Doe v. Lebbos, 348 F.3d 820 (9th Cir. 2003), overruled on
other grounds by Beltran v. Santa Clara County, 514 F.3d 906 (9th Cir. 2008).

Although, in the instant case, the Plaintiffs were not permanently deprived of theiy
children in a termination proceeding, they were deprived of their children for 425 days.
Thus, it is instructive that notice, open testimony, time to prepare and respond to charges,
and a meaningful hearing before a competent tribunal in an orderly proceeding meet

constitutional procedural due process guarantees in a proceeding to terminate parental

rights. See In re Moseley, 34 Wash. App. 179, 660 P.2d 315 (1983).

Vv. THE PLAINTIFFS HAVE A NEGLIGENT INVESTIGATION
CLAIM FOR VIOLATION OF RCW 26.44.020(1) AND 26.44.050
AGAINST THE DEFENDANTS, INCLUDING THE CITY OF —
VANCOUVER

In Chen, genuine issues of material fact as to (1) whether a Child Protective
Services ("CPS") investigator's failure to discuss a severely malnourished child's care
with his remaining treatment providers prior to a shelter care hearing constituted a
material failure to interview collateral sources, and (2) whether the investigator's
erroneous determination that the mother had failed to take the child to an emergency
department was the result of the CPS investigator's negligence or of another cause
precluded entry of summary judgment on a private cause of action asserted by the parents
based on the alleged improper removal of the child from their home. The action was
brought pursuant to RCW 26.44.050, which requires the police and employees of the

Department of Social and Health Services ("DSHS") to use reasonable care when

invesiteating, allpgations of, mbild 2oyse or neglect. The coprts HSPUssion. MF the
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo ceo ~F DB A FP We Hw rR

Bw NW Bb Be OR OND ON OBO OBR ee rs
aD Oo wo wD Ow tH BR WH VP RFK Oo DO WwW Hs DB AH FP WwW BY FH

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 16 of 23

requirements for a cause of action based on RCW 26.44.050 is comprehensive and

warrants being quoted at some length, including its discussion of prior case law:

There is no common-law cause of action for negligent investigation
under Washington law. Ducote v. State, Dep't of Soc. & Health Servs,, 144
Wash. App. 531, 186 P.3d 1081, 1082 (2008), aff'd, 167 Wash. 2d 697, 222
P.3d 785 (2009) (citing Dever v. Fowler, 63 Wash. App. 35, 816 P.2d 1237
(1991)). However, the Washington Supreme Court has determined that
RCW 26.44.050 creates a private right of action based on "DSHS's
statutory duty to investigate child abuse." See id. (citing Bennett v. Hardy,
113 Wash. 2d 912, 784 P.2d 1258 (1990); Tyner v, Dep't of Soc. & Health
Servs., 141 Wash. 2d 68, 1 P.3d 1148 (2000)), That statute provides:

[U]pon the receipt of a report concerning the possible
occurrence of abuse or neglect, the law enforcement agency or
the department must investigate and provide the protective
services section with a report in accordance with chapter 74.13
RCW, and where necessary to refer such report to the court.

RCW 26.44.050.

"A negligent investigation claim is available only when law
enforcement or DSHS conducts an incomplete or biased investigation that
‘resulted in a harmful placement decision." McCarthy y. County of Clark,
193 Wash. App. 314, 329, 376 P.3d 1127, 1134 (2016) (quoting MW. v.
Dep't of Soc. & Health Servs., 149 Wash. 2d 589, 602, 70 P.3d 954, 955
(2003)). "A harmful placement decision includes ‘removing a child from a
nonabusive home, placing a child in an abusive home, or letting a child
remain in an abusive home.” /d, (quoting M@.W., 149 Wash. 2d at 602, 70
P.3d at 960). To prevail on a negligent investigation claim, "the claimant
must prove that the allegedly faulty investigation was a proximate cause of
the harmful placement." See Petcu v. State, 121 Wash. App. 36, 56, 86 P.3d
1234, 1244 (2004).

"A negligent investigation may be the cause in fact of a harmful
placement even when a court order imposes that placement.” McCarthy,
376 P.3d at 1135 (citing Tyner, 1 P.3d at 1156). "Liability in this situation
depends upon what information law enforcement or DSHS provides to the
court." Id. (citing Tyner, 1 P.3d at 1157-58). "A court order will act as a
superseding cause that cuts off liability 'only if all material information has
been presented to the court." /d. (quoting Tyner, 1 P.3d at 1158 (holding
that whether a social worker failed to inform the court that he had

 

 

Plaintiff's Motion for Judgment on the Pleadings - 16 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

140! Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
oOo Co SI DH UH BR HD BY HF

Lid BO BO ON ONO ORD ORD i i

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 17 of 23

determined the allegations against a parent were unfounded was a material
question of fact for the jury)). Additionally, the materiality of an
investigator's failure to interview "key collateral sources" is a question of
fact for the jury. See id. at 1158-59.

In addition to concealment of a material fact, "negligent failure to
discover information may subject the State to liability even after adversarial
proceedings have begun." Jd. at 1156. In Tyner, the Washington Supreme
Court reversed a grant of summary judgment for a social worker where the
social worker determined that the allegations against the plaintiff were
unfounded, concluding that the fact that the social worker reached this
conclusion was "a fact that might have been relied on by the court in making
its decision." See id, at 1158. The court also found that whether the
caseworkers' alleged failure to “interview collateral sources, and in turn
faillure] to deliver the information to the court that these sources would have
provided" were material facts was a question for the jury. See id. at 1158-59,

Chen, 2020 WL 363354, at *7-8.

Here, a negligent investigation claim derived from RCW 26.44.050 can be
sustained. The DSHS-CPS Defendants and the law enforcement Defendants did not use
reasonable care in investigating the allegations against the Langs. They conducted an
incomplete and/or biased investigation that proximately resulted in a harmful placement
decision for C.L. and R.L. In particular, among other acts and omissions, these Defendants
on multiple occasions suppressed the exculpatory opinions from two different physicians.

In the opinion on reconsideration in Chen, the court ruled that, in light of RCW
4,24,595(1), the plaintiff must show gross negligence by the defendants to support a
cause of action based on RCW 26.44.050. Chen, 2020 WL 363334, at *11. RCW
4.24.595(1) states as follows:

(1) Governmental entities, and their officers, agents, employees, and
volunteers, are not liable in tort for any of their acts or omissions in
emergent placement investigations of child abuse or neglect under chapter
26.44 RCW including, but not limited to, any determination to leave a child

with a parent, custodian, or guardian, or to return a child to a parent,
Plaintiff's Motion for Judgment on the Pleadings - 17 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza
1401 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 733-3066
(360) 705-9377

 
Oo CO I Dw wm FB WwW Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 18 of 23

custodian, or guardian, unless the act or omission constitutes gross
negligence. Emergent placement investigations are those conducted prior to
a shelter care hearing under RCW 13.34.065.

This law became effective on June 7, 2012. Chen, 2020 WL 363354, at *9, The

court in Chen added:

The Washington State Supreme Court defines gross negligence as "the
failure to exercise slight care." Harper v. State, 429 P.3d 1071, 1076 (Wash.
2018) (quoting Nist v. Tudor, 407 P.2d 798, 803-04 (1965)). "Slight care"
means "not the total absence of care but care substantially or appreciably less
than the quantum of care adhering in ordinary negligence." See Nist, 407
P.2d at 804. "In determining the degree of negligence, the law must
necessarily look to the hazards of the situation confronting the actor." fd.

Id, at *12.

In the instant case, the Plaintiffs can show the necessary gross negligence on the
part of the DSHS-CPS Defendants and the law enforcement Defendants.

In McCarthy v. County of Clark, 193 Wash. App. 314, 376 P.3d 1127 (2016), the
father and sons brought a negligent investigation action against the county and others,
There was a genuine issue of material fact as to whether a sheriff's deputy's investigation
into a child abuse allegation by a father's former wife was negligent. This precluded
summary judgment for the county.

In Tyner v. State Department of Social & Health Services, 141 Wash. 2d 68, |
P.3d 1148 (2000), a court's issuance of no-contact orders separating a father from his
children during a child abuse investigation was not a superseding, intervening cause of
harm to the father, as required to preclude liability of the DSHS for negligent
investigation, where reasonable minds could differ as to whether all material information

was presented to the court prior to the issuance of the orders, In a manner much like the

Plaintiff's Motion for Judgment on the Pleadings - 18 Kevin L, Johnson, P.5,, Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo em J BS A FP We BP Re

to mM bk BO BD ORD ORD RD ee Ss

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 19 of 23

occurrences in the instant case, a DSHS caseworker who controlled the flow of
information to the court that issued the orders failed both to inform the issuing court that
he had determined that allegations of abuse were unfounded and to interview collateral

sources and present their information to the issuing court.

VI. THE DEFENDANTS, INCLUDING THE CITY OF VANCOUVER,
ARE LIABLE FOR THE WRONGFUL DEATH OF DICK LANG

RWC 4.20.010, provides as follows:

(1) When the death of a person is caused by the wrongful act, neglect, or
default of another person, his or her personal representative may maintain
an action against the person causing the death for the economic and
noneconomic damages sustained by the beneficiaries listed in RCW
4.20.020 as a result of the decedent's death, in such amounts as determined
by a trier of fact to be just under all the circumstances of the case.

(2) This section applies regardless of whether or not the death was caused
under such circumstances as amount, in law, to a felony.

In determining a cause of death for which recovery is sought, the jury may fix
liability on the defendant where the evidence is sufficient for reasonable people to
conclude that there is a greater probability that the death was the result of causes
contributed by the defendant than another cause. Hessler v. Moore, 188 Wash. 80, 61

P.2d 1001 (1936).

The focus of legal causation analysis is whether, as a matter of policy, the
connection between the ultimate result and the act of the defendant is too remote of
insubstantial to impose liability, and that determination depends upon mixed
considerations of logic, common sense, justice, policy, and precedent. Estate of Shinaul

M. v. State Dep't of Soc. & Health Servs., 96 Wash. App. 765, 980 P.2d 800 (1999).

Plaintiff's Motion for Judgment on the Pleadings - 19 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo OO MA tw RB OU Oh

10

11)

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 20 of 23

As applied in Estate of Shinaul M., these considerations led the court to conclude that the
estate of a developmentally disabled foster child who died as a result of being put in
restraints at a group home could establish that the actions of a caseworker for the DSHS
were a legal cause of the child's death. Though a guardian and doctors made the actual
decision to place the child in the group home, causation could be established if the estate
could prove that the caseworker gave materially misleading information that caused the
decision. /d. at 770-71, 980 P.2d at 804.

In this case, the acts and omissions of the Defendants, including the City of
Vancouver, in leveling false accusations against the Langs, in causing the removal of their
children from the Lang home, and in subjecting those children to dangerous and abusive
conditions in foster homes, led directly to extremely high stress and anxiety for Dick Lang,
and to his death. At the very least there are fact questions to be determined by a jury.

The Ninth Circuit in Estate of Darulis v. Garate, 401 F.3d 1060 (9th Cir. 2005),
considered and made no disapproving statements on the death of an Ohio resident, whose
death was allegedly caused by distress incurred when the decedent's son was unlawfully
arrested by California police officers in California. The father's distress in Garate led to a
heart attack, which caused his death.

The Supreme Court of Washington held that the question of a causal relationship
between an automobile accident, wherein the deceased suffered a fractured sternum and
other injuries, and his death due to heart failure was for a jury to resolve in view of

medical testimony that the accident was the exciting cause or trigger that set off a

SSR Teh sn obs Beas he Beesinge SSG" % Shannon. 29 Rash ate Ps Romney a
Westside Business Plaza
1401 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 753-3066
(360) 705-9377

 
Oo co ~JT HO Wm FB WwW BB

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 21 of 23

(1961); see also Cunningham v. Dills, 19 Wash, 2d 845, 145 P.2d 273 (1944) (in death
action, evidence was sufficient to take to jury question of whether decedent's death from
coronary thrombosis was directly caused by injuries resulting from automobile collision)
In those cases, as in this case, the defendants' negligence created the conditions for, and

legally caused, the death of the decedents.

VII. THE DEFENDANTS, INCLUDING THE CITY OF VANCOUVER,
DISCRIMINATED AGAINST THE PLAINTIFFS BASED ON RACE
AND RELIGION

The Defendants, especially but not only the DSHS-CPS Defendants, discriminated
against the Langs, who are Jewish, and R.L. and C.L., who are their racial minority
children, by using race to make the decision to remove the children from the Langs’ home
and place them with foster parents of a different religion and race, to the detriment of all
of the Plaintiffs. There was no justification, much less a compelling one, for allowing
religion and race to guide these actions.

The fact that race is a factor in a government decision is sufficient to trigger strict
scrutiny under the Equal Protection Clause. Mitchell v. Washington, 818 F.3d 436 (9th
Cir. 2016) (under strict scrutiny review, medical supervisor at state special commitment
center violated civilly committed sex offender's equal protection rights when he
considered offender's race in deciding to not give him specific drug regimen to medically
treat his Hepatitis C). Strict scrutiny of racial classification under the Equal Protection
Clause is a searching examination, and the government bears the burden to prove that

reasons for the classification are clearly identified and unquestionably legitimate. Fisher

Plaintiff's Motion for Judgment on the Pleadings - 21 Kevin L, Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo CO ~2 GC wm Fe He HN

Ww bo bo Ne Re KR BR ND ORD OD ORO ee
oS 0 wm SY DH A BP WD WB KK DBD OBO wo S DB AH FF WS PB YF

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 22 of 23

v. Univ. of Tex. at Austin, 570 U.S. 297, 133 8. Ct. 2411, 186 L. Ed. 2d 474 (2013).

Constitutional requirements of equal protection prohibit courts from relying on
race to make decisions regarding child custody in particular. Jn re Marriage of Olson,
2008 MT 232, 344 Mont. 385, 194 P.3d 619. For example, in McLaughlin v. Pernsley,
693 F. Supp. 318 (E.D. Pa. 1988), aff'd, 876 F.2d 308 (3d Cir. 1989), a city's decision to
remove a black child from the care of white foster parents and place him in long-term
foster care with black foster parents, solely on the basis of race, violated the equal
protection rights of the child and the white foster parents.

Conduct that is based on religious rights is similarly a distinction based on a
suspect classification, also requiring strict scrutiny review of whether the conduct violates
the Equal Protection Clause. Spirit of Aloha Temple v. County of Maui, 409 F, Supp. 3d
889 (D. Haw. 2019). Under the Equal Protection Clause, heightened. scrutiny is
appropriate when governmental action interferes with a person's fundamental rights, such
as freedom of religion. Vision Church v. Village of Long Grove, 468 F.3d 975 (7th Cir,
2006); see also Buckley v. Gomez, 36 F. Supp. 2d 1216 (S.D. Cal. 1997), affd on other
grounds, 168 F.3d 498 (9th Cir. 1999).

The court in Jn re Custody of ALD, 191 Wash. App. 474, 363 P.3d 604 (2015),
recognized that freedom of personal choice in matters of family life is a fundamental
liberty interest protected by the Equal Protection Clause of the Fourteenth Amendment,
There, clear, cogent, and convincing evidence did not support a required finding that a
mother was an unfit parent or that placement of a child with the mother would cause

actua . detriment to the child's, growth apd development. This Was, SO Gyen though, the

otion tor Judgment on the dings - 2 evin nson » Attorn
Westside Business Plaza
1401 Harrison Ave., Suite 204
Olympia, Washington 98502
{360} 753-3066
(360) 705-9377

 
Oo co YT HD tA BB WwW BB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 33 Filed 08/25/20 Page 23 of 23

mother had struggled with her mental health some seven years earlier, had given
temporary custody of the child to a neighbor and known felon, and her boyfriend had
been convicted of child molestation 16 years earlier. In the instant case, the Defendants
cannot meet the even higher burden that the law places on them to justify use of religion

and race in making their decisions to deprive the Langs of their children for 425 days.

CONCLUSION
For the foregoing reasons, pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure, this Court should grant the Plaintiffs’ Motion for Judgment on the Pleadings in
their favor and against the Defendant City of Vancouver.
Dated: »___, 2020
Respectfully submitted,
s/ Kevin L. Johnson

Kevin L. Johnson, Esquire

WSBA #24784

Kevin L. Johnson, P.S.

1405 Harrison Avenue NW, Suite 204
Olympia, WA 98502

Telephone: (360) 753-3066
Facsimile: (360) 705-9377

Email: kevinjohnson230@gmail.com
Attorney for the Plaintiff

Plaintiff's Motion for Judgment on the Pleadings - 23 Kevin L, Johnson, P.S., Attorney at Law
Westside Business Plaza

1401 Harrison Ave., Suite 204

Olympia, Washington 98562

(360) 753-3066

(360) 705-9377

 
